Citation Nr: 0010418	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability 
to include residuals of Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This appeal arises from a May 1996 rating decision of the 
Atlanta, Georgia Regional Office (RO) which denied 
entitlement to service connection for a left knee disability.  
By rating decision in October 1996, service connection for 
Osgood-Schlatter disease was also denied.  The veteran's 
appeal relative to both rating decisions is being handled as 
one issue as listed on the title page of this decision.  

The case was remanded from the Board to the RO in July 1998 
for additional development of the evidence and in September 
1999 to afford the veteran a Travel Board hearing.  The 
veteran testified at a Travel Board hearing in March 2000 
before the undersigned member of the Board.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a chronic left knee 
disability that is related to disease or injury in service.

2.  The veteran's claim of entitlement to service connection 
for a left knee disability to include residuals of Osgood-
Schlatter disease is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability to include residuals of Osgood-Schlatter 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and arthritis becomes manifest to 
a degree of ten (10) percent or more within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for a left 
knee disability, a review of the service medical records show 
that the veteran's lower extremities were clinically 
evaluated as normal on the April 1970 pre-induction 
examination and on the December 1971 separation examination.

During service, the veteran was treated on several occasions 
between August 1970 and October 1971 for Osgood-Schlatter 
disease.  In early August 1970, the veteran was seen with a 
complaint of tenderness of the tibial tubercle.  The 
impression was Osgood-Schlatter disease.  X-rays showed 
fragmentation of anterior tibial tubercle which suggested old 
Osgood-Schlatter disease.  No other abnormality was shown.  
Several days later, on examination there was full range of 
motion with no instability.  There was trace effusion of the 
left knee.  The impression was a knee sprain.  In mid-August, 
the veteran returned still complaining of left knee pain.  On 
examination, there was 1 plus effusion.  There was no true 
laxity.  The impression was possible marginal tear of left 
antero-lateral meniscus.  Left knee x-rays taken later in 
August showed changes of the anterior tibial tuberosity 
consistent with Osgood-Schlatter disease.  

In October 1970, the veteran presented with a lump on the 
left knee in the patellar region.  He complained of 
increasing pain and discomfort.  The veteran was sent to the 
ortho clinic for examination and x-rays.  An ortho clinic 
notation of the same day shows that the left knee was 
entirely normal except for a bony prominence of the anterial 
tibial tubercle.  There was no local swelling or tenderness 
on firm compression or percussion.  X-rays showed a prominent 
anterior tibial tubercle; otherwise, the x-rays were 
negative.  The diagnosis was residuals of Osgood-Schlatter 
disease of the left knee.  

In October 1971, the veteran complained of pain of the tibial 
tubercle.  There was a history of old Osgood-Schlatter 
disease.  Examination was negative except for a prominence of 
the anterior tibial tubercle.  X-rays of the left knee showed 
irregularities of the tibial tuberosity which were compatible 
with the previous history of Osgood-Schlatter disease.  
Otherwise, the x-rays were negative.

Although the service medical records demonstrate that the 
veteran was treated for Osgood-Schlatter disease, there is no 
post service medical evidence of residual disability.  In 
fact, on VA examination in September 1998 there was no 
evidence of a bony prominence or tenderness of the tibial 
tubercle of the left knee.  X-rays of the left knee were 
entirely normal.  The impressions included no evidence of 
residuals of Osgood-Schlatter disease of the left knee.  

On a May 1999 VA report of medical record review, it was 
noted that Osgood-Schlatter disease is a developmental 
abnormality which is manifested by inflammation of the 
proximal tibial apophysis.  This condition can be worsened by 
increased activity or misuse of the knee.  The examiner 
concluded that the veteran did have Osgood-Schlatter disease 
during service, but that the veteran's Osgood-Schlatter 
disease was not directly caused by service.  

This medical opinion is in harmony with VAOGCPREC 82-90 (July 
18, 1990) which provides, in pertinent part, that it is clear 
that developmental defects may not be service connected 
because they are not diseases or injuries under the law.  See 
Thompson v. United States, 405 F. 2d 1239 (Ct. Cl. 1969).  In 
this case, although the veteran was treated for Osgood-
Schlatter disease during service, this was a developmental 
disorder for which service connection may not be assigned for 
VA compensation purposes.  See also 38 C.F.R. § 3.303(c).  

VAOGCPREC 82-90 also provides that many such developmental 
defects could be subject to superimposed disease or injury.  
There is no evidence in this case, however, of residual 
disability resulting from the presence of Osgood-Schlatter 
disease in service.  Although the veteran testified in March 
2000 that he still had a bony prominence of the left knee, a 
VA examiner in September 1998 reported the absence of any 
bony prominence on clinical examination.  There is no post 
service medical evidence of a bony prominence of the left 
knee, or medical evidence of a recurrence of this disability, 
or evidence that there is any residual disability resulting 
from Osgood-Schlatter disease.  Thus, there is no evidence 
that this developmental disease was subject to superimposed 
disease or injury in service that resulted in a chronic 
disability of the left knee.

The record also shows that the veteran has received private 
and VA medical treatment since the mid-1990s for left knee 
complaints.  An October 1995 report from Spalding Regional 
Hospital shows that the veteran was seen for complaints of 
left knee pain.  There was no swelling of the joint and no 
injury was reported.  Although X-rays of the left knee were 
negative, the examiner provided an assessment of arthritis.  
In a similar fashion, VA outpatient records from 1996 show 
treatment for left knee pain.  In April 1996, chronic left 
knee problems were reported.  The veteran reported a medical 
history to include questionably tearing a ligament in 
service.  The diagnostic impression was degenerative joint 
disease of the knee.  Under the heading "plan", probable 
degenerative joint disease of the knee was noted.  Follow-up 
x-rays of the left knee were to be conducted.  A notation 
from later in April 1996 reflects that left knee x-rays were 
unremarkable.   

On VA orthopedic examination in September 1998, the veteran's 
gait was unremarkable and there was no effusion of the left 
knee or evidence of cruciate or collateral ligament laxity.  
Range of motion was full and left knee x-rays were entirely 
normal.  The impressions included no evidence of degenerative 
joint disease of the left knee.  The medical record review by 
a VA examiner in May 1999 shows that the veteran had been 
seen on several occasions post service with a complaint of 
knee pain and it was noted that the veteran had been given a 
diagnosis of arthritis.  However, the examiner concluded that 
there was no evidence on x-rays to confirm this diagnosis.  

In the absence of x-ray evidence of arthritis coupled with 
the May 1999 VA medical opinion, the Board finds that there 
is no medical basis upon which to establish a diagnosis of 
arthritis of the left knee.  The veteran has complained on 
multiple occasions since the mid-1990s of left knee pain; 
however, the Court has held that pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In sum, there is no evidence of residual 
disability from Osgood-Schlatter disease or evidence of any 
other chronic left knee disability.  In the absence of 
competent evidence to establish the presence of a chronic 
left knee disability, there can be no valid claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that 
he currently suffers from a chronic left knee disability is 
found in the veteran's statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection for a left knee disability.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability to include 
residuals of Osgood-Schlatter disease is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


